Citation Nr: 1136172	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What evaluation is warranted for residuals of a right ankle talus stress fracture from May 26, 2004, to January 13, 2011?

2.  What evaluation is warranted for residuals of a right ankle talus stress fracture since January 14, 2011?

3.  What evaluation is warranted for residuals of a left ankle talus stress fracture from May 26, 2004, to January 13, 2011?

4.  What evaluation is warranted for residuals of a left ankle talus stress fracture since January 14, 2011?

5.  What evaluation is warranted for reflex sympathy dystrophy syndrome of the right lower extremity from May 26, 2004?

6.  What evaluation is warranted for reflex sympathy dystrophy syndrome of the left lower extremity from May 26, 2004?

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2010, the Board remanded the claim for additional development and adjudicative action.  In a May 2011 rating decision, the RO reclassified the service-connected disability as two, separate disabilities and assigned 10 percent evaluations for each lower extremity under Diagnostic Code 5271 as of May 26, 2004, and a 20 percent evaluation as of January 14, 2011.  The Veteran has stated she continues to disagree with the evaluations assigned.  The case has been returned to the Board for further appellate review. 

The questions regarding what evaluations are warranted for reflex sympathy dystrophy syndrome of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between May 24, 2004, and January 13, 2011, residuals of a right ankle talus stress fracture were not manifested by a marked limitation of motion or function.

2.  Since January 14, 2011, residuals of a right ankle talus stress fracture have not been manifested by ankylosis of the ankle joint.

3.  Between May 24, 2004, and January 13, 2011, residuals of a left ankle talus stress fracture were not manifested by a marked limitation of motion or function.

4.  Since January 14, 2011, residuals of a left ankle talus stress fracture have not been manifested by ankylosis of the ankle joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent between May 24, 2004, and January 13, 2011, for residuals of a right ankle talus stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270,  5271 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent since January 14, 2011, for residuals of a right ankle talus stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271.

3.  The criteria for an initial evaluation in excess of 10 percent between May 24, 2004, and January 13, 2011, for residuals of a left ankle talus stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271.

4.  The criteria for an initial evaluation in excess of 20 percent since January 14, 2011, for residuals of a left ankle talus stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Because service connection for residuals of right and left ankle talus stress fractures was awarded in the rating decision on appeal with an initial evaluation and effective date, the notice requirements of 38 U.S.C.A. § 5103(a), have been met, as the Veteran's claims for service connection have been successfully granted.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.  In the March 2010 Board remand, it noted that the July 2006 VA examination was essentially inadequate because the examiner did not provide clinical findings pertaining to the lower extremities.  The July 2006 VA examination does lack clinical findings pertaining to the ankle; however, the record reflects that QTC Medical Services (who provided the July 2006 examination) attempted to contact the claimant for an additional evaluation to include range of motion of the ankles and neurological examination of the extremities.  It wrote that, "All attempts to contact the [V]eteran were unsuccessful."  In January 2011, VA provided the Veteran with an examination.  The examiner provided clinical findings and functional assessments of both ankles.  The Board finds that the January 2011 examination substantially complies with the March 2010 remand instructions. 

Also in the March 2010 remand, the Board requested that the RO/AMC contact the Veteran and ask her to provide the names and addresses of all medical care providers that have treated her for the service-connected bilateral ankle talus stress fracture residuals.  The Veteran moved around the date of that letter, and the AMC sent a letter requesting she provide information for each health care provider who had treated her lower extremities to the address provided by the Veteran in the March 2008 VA Form 9.  That letter was returned as undeliverable.  The sticker from the Post Office, however, provided a new address.  In June 2010, the AMC then sent another letter using the new address shown in the returned mail.  The new letter was not returned, and the address used by VA in June 2010 was the same address shows on documents submitted by the Veteran in January and June 2011.  Thus, the Board finds that the Veteran received the letter and had no information to provide VA regarding treatment of her service-connected disabilities.  

The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

The Veteran argues that she warrants evaluations in excess of the 10 percent and 20 percent evaluations currently assigned during the appeal period.  In a June 2011 statement, she alleges that she has ankylosis of the ankles.  See VA Form 21-4138, Statement in Support of Claim.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has staged the Veteran's evaluation during the appeal period.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  A 20 percent evaluation may also be assigned if the ankle is ankylosed in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  A 30 percent evaluation may be assigned if the ankle is ankylosed in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  

Initially, the Board notes that when the RO first awarded service connection for the bilateral ankle disability, it evaluated it as one disability and assigned a 20 percent evaluation by analogy to traumatic arthritis under Diagnostic Code 5010 (a 20 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations).  In the May 2011 rating decision, the RO recharacterized the disability as two, separate disabilities and assigned each lower extremity a 10 percent evaluation under Diagnostic Code 5271.  The Board agrees that the disabilities should have been rated separately.  This modification did not affect the combined evaluation from August 26, 2004, to January 13, 2011.  Thus, there was no prejudice to the Veteran when the RO made that change.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to initial evaluations in excess of 10 percent for residuals of bilateral ankle talus stress fractures from August 26, 2004, to January 13, 2011, and in excess of 20 percent since January 14, 2011 for either lower extremities.  The reasons follow.

Prior to January 14, 2011, the evidence does not establish that the service-connected right ankle talus stress fracture and left ankle talus stress fracture caused a marked limitation of ankle motion.  At the time of the July 2004 VA examination, the Veteran had full range of motion of both ankles-dorsiflexion was 20 degrees and plantar flexion was 45 degrees.  The examiner noted that ankle motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner stated that examination of the ankles revealed no deformity.  A November 2004 bone scan showed that the Veteran had persistent stress injury of the right navicular and talus bones of the foot.  The conclusion was silent for a finding pertaining to the left ankle.  (Both ankles were scanned and addressed.  It was clear that the right ankle had more objective findings than the left.)

In the July 2006 VA examination report, the examiner, for whatever reason, did not examine the Veteran's ankles.  He reported detailed clinical findings of the ranges of motion of the wrists and all 10 fingers.  He concluded that the stress fractures of the ankles were "resolved."  When the AMC sought clarification from the examiner, the response did not provide information upon which the Board can use to evaluate the service-connected disabilities.  

As noted above, the QTC Medical Services attempted to contact the Veteran so that it could evaluate the range of motion of the ankles, and that it had been unsuccessful.  While there was a mistake on the part of the QTC examiner failing to record the range of ankle motion at the time of the July 2006 examination, QTC attempted to cure that mistake by reaching out to the Veteran to schedule a new examination.  

In sum, prior to January 14, 2011, the evidence preponderates against finding that service-connected bilateral ankle talus stress fractures warranted initial evaluations in excess of 10 percent.  The 10 percent evaluation contemplated a moderate ankle disability.  In reading through the statements from the Veteran, the Board does not find that her description of her symptoms established marked ankle disabilities.  At the July 2006 VA examination, she reported having easy fatigability, stiffness, aching, and swelling.  She noted she was not receiving any treatment for her service-connected disabilities.  The examiner reported the functional impairment was that the Veteran could not stand for long periods of time or walk for long distances and that running was "nearly impossible" now.  Again, the 10 percent evaluation for each lower extremity contemplates a moderate disability in each ankle, which the Board finds contemplates the Veteran's symptoms during the applicable time period.

In looking to the appellant's entitlement to ratings in excess of 20 percent from January 14, 2011, the evidence establishes that the Veteran does not have ankylosis of either ankle.  In the January 2011 VA examination report, the examiner was asked if there was ankylosis, and the examiner wrote, "No."  In a June 2011 statement, the Veteran alleged she has ankylosis and defined such as "joint stiffness."  Ankylosis is defined as the absence of movement.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), defining ankylosis as the "immobility and consolidation of a joint." citing Dorland's Illustrated Medical Dictionary 86 (28th ed.1994).  Having limited motion and having no motion are two, different symptoms.  If the Veteran had ankylosis, she would have no motion in her ankle.  That is not the case.  The Veteran has a limited range of motion of the ankles, which means she has limited mobility and not immobility.  Thus, the Veteran's allegation of having ankylosis is outweighed by the VA examiner's January 2011 finding of no ankylosis and reports of ankle motion bilaterally.  Because the Veteran does not have ankylosis in either ankle joint, she is not entitled to an evaluation in excess of 20 percent for either ankle.

The Board notes that in the May 2011 addendum, the examiner provided the ranges of motion of the ankles.  The left ankle had full range of motion with 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The right ankle had 10 degrees of dorsiflexion and 25 degrees of plantar flexion.  The examiner concluded that based upon a review of the available records, patient history, examination, and imaging, the right ankle was "severe" and the left ankle was "moderate."  The RO granted 20 percent evaluations for each ankle, which contemplates a marked functional impairment of each ankle.  It is clear that the Veteran had reported her right ankle was worse than her left.  Regardless, the RO has assigned a 20 percent evaluation for each ankle disability, and the preponderance of the evidence is against finding entitlement to an evaluation in excess of 20 percent for either right or left ankle talus stress fractures.

The rating criteria fully describe and provide for the symptomatology and severity of the Veteran's right and left ankle disabilities.  Thus, her disabilities are not exceptional, and they do not warrant an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran is a stay-at-home mom and did not provide any facts at the examinations that would have established any marked interference with her occupation.  Again, the 20 percent evaluations assigned under Diagnostic Code 5271 contemplate two, separate marked ankle disabilities (the January 2011 examiner stated that the left ankle was only moderate).  There is nothing in the record to distinguish this case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  The currently-assigned schedular rating for the ankle disabilities addresses, as far as can practicably be determined, the average impairment of earning capacity.  See 38 C.F.R. § 4.1.  The Board, therefore, finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

For the reasons described above, the Board finds that the preponderance of the evidence is against entitlement to initial evaluations in excess of 10 percent from August 26, 2004, to January 13, 2011, and in excess of 20 percent since January 14, 2011, for residuals of a both right and left ankle talus stress fracture residuals even applying the holding in DeLuca.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims for evaluations in excess than those assigned by the RO are denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent between May 24, 2004, and January 13, 2011, for residuals of a right ankle talus stress fracture is denied.  

Entitlement to an initial evaluation in excess of 20 percent since January 14, 2011, for residuals of a right ankle talus stress fracture is denied. 

Entitlement to an initial evaluation in excess of 10 percent between May 24, 2004, and January 13, 2011, for residuals of a left ankle talus stress fracture is denied.  

Entitlement to an initial evaluation in excess of 20 percent since January 14, 2011, for residuals of a left ankle talus stress fracture is denied.  


REMAND

In a November 2010 rating decision, the RO effectuated the Board's March 2010 award of entitlement to service connection for reflex sympathy dystrophy syndrome.  Specifically, it awarded entitlement to service connection for reflex sympathy dystrophy syndrome of the right and left lower extremities, and assigned each disorder a noncompensable evaluation.  In January 2011, the Veteran submitted a notice of disagreement as to the evaluations assigned.  As such, a statement of the case should be furnished on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the case addressing the claims of what initial evaluations are warranted for reflex sympathy dystrophy syndrome of the right and left lower extremities.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


